Exhibit 10.1 MANAGEMENT SERVICES AGREEMENT by and between MONTICELLO RACEWAY MANAGEMENT, INC. and SPORTSYSTEMS GAMING MANAGEMENT AT MONTICELLO, LLC dated as of June 10, 2009 TABLE OF CONTENTS ARTICLE I : DEFINITIONS 4 1.01 Definitions 4 1.02 References and Interpretations 12 ARTICLE II : EXCLUSIVE MANAGEMENT SERVICE RIGHTS 12 2.01 Exclusivity 12 2.02 Reserved Rights and Responsibilities of MRMI 13 ARTICLE III : RESPONSIBILITIES OF THE MANAGER AFTER THE COMMENCEMENT DATE 13 3.01 Duties of the Manager 13 3.02 Specific Responsibilities of the Manager 13 3.03 No Liability for Certain Violations 15 3.04 Operating Budgets 16 3.05 Defective Conditions 18 ARTICLE IV : RETAINED RIGHTS, AUTHORITY AND RESPONSIBILITIES OF MRMI 18 4.01 Retained Rights of MRMI 18 4.02 Authority and Responsibilities of MRMI 18 ARTICLE V : ACCOUNTING AND CASH MANAGEMENT 21 5.01 Bank Accounts 21 5.02 Collection and Disbursement of Funds 21 5.03 Financial Statements 22 5.04 Books of Account 22 ARTICLE VI : MANAGEMENT FEES AND REIMBURSEMENT OF EXPENSES 23 6.01 Management Fees 23 6.02 Payment of Base Management Fee 24 6.03 Annual Payment of the Incentive Fee, and Reconciliation of the Base Management Fee 24 6.04 Reimbursement of Expenses 25 6.05 Renegotiation of the Management Fee 25 ARTICLE VII : INSURANCE 25 7.01 Insurance Coverage 25 7.02 Responsibility to Maintain Insurance 26 7.03 General Requirements 26 7.04 Policies and Endorsements 26 ARTICLE VIII : TRADE NAMES, CONFIDENTIAL INFORMATION, AND NON-SOLICITATION 28 8.01 Business Name 28 8.02 Trade Names, Trademarks and Service Marks 28 8.03 Confidential Information 28 8.04 Restriction on Employee Solicitation 29 ARTICLE IX : REPRESENTATIVES OF THE PARTIES 29 9.01 Designation of Representatives 29 1 ARTICLE X : TERM OF AGREEMENT 29 10.01 Term of the Agreement 29 10.02 Termination by MRMI Without Cause 29 10.03 Termination by MRMI for Cause 30 10.04 Termination by the Manager for Cause 31 10.05 Effect of Termination of this Agreement, and Consequences of a Default 31 10.06 Extraordinary Events 32 ARTICLE XI : SALE OF THE GAMING BUSINESS 32 11.01 Sale of the Gaming Business 32 11.02 Consequences in the Event of a Sale 33 ARTICLE XII : ARBITRATION AND ENFORCEMENT 33 12.01 Arbitration 33 12.02 Judicial Enforcement of Arbitration 33 12.03 Tria1 by Jury; Venue 33 12.04 Recovery of Fees and Costs 34 12.05 Period of Limitations 34 ARTICLE XIII : WARRANTIES, REPRESENTATIONS AND ADDITIONAL COVENANTS OF THE PARTIES 34 13.01 Representations and Warranties of MRMI 34 13.02 Representations and Warranties of the Manager 36 13.03 Additional Affirmative Covenants of the Parties 37 ARTICLE XIV : INDEMNIFICATION 38 14.01 Indemnification of the Manager 38 14.02 Indemnification of MRMI 39 14.03 Indemnified Parties 39 14.04 Survival 39 ARTICLE XV : MISCELLANEOUS PROVISIONS 39 15.01 Manager as Independent Contractor and Agent for MRMI 39 15.02 Preparation of Agreement 39 15.03 Costs and Expenses 40 15.04 Survival 40 15.05 Entire Agreement, No Collateral Representations 40 15.06 No Oral Modification or Waiver 40 15.07 Remedies Cumulative 40 15.08 Severability 40 15.09 No Third Party Beneficiaries 41 15.10 No Reliance on Prior Representations 41 15.11 Headings 41 15.12 Applicable Law 41 15.13 Notices 41 15.14 Assignment and Delegation; Successors and Assigns 42 15.15 Calculating Time Periods 43 15.16 Counterparts 43 15.17 Electronically Transmitted Documents 43 2 MANAGEMENT SERVICES AGREEMENT THIS MANAGEMENT SERVICES AGREEMENT is made as of June 10, 2009, by and between MONTICELLO RACEWAY MANAGEMENT, INC., a New York corporation having its principal office and place of business located at 204 State Route 17B, Monticello, New York 12701 (“MRMI”); and SPORTSYSTEMS GAMING MANAGEMENT AT MONTICELLO, LLC, a New York limited liability company having its principal office and place of business located at 40 Fountain Plaza, Buffalo, New York 14202 (the “Manager”). RECITALS A.MRMI is licensed pursuant to the New York Racing, Pari-Mutuel Wagering and Breeding Law (the “Racing Law”) to conduct a harness racing business, and MRMI owns a harness racing facility in Monticello, New York (the “Racetrack”), consisting of, among other things, a racing oval, exercise tracks, grandstand/clubhouse buildings, pari-mutuel betting equipment, barns, grounds, food service equipment, and other facilities and improvements. B.In addition to the live racing conducted at the Racetrack, MRMI also uses the Racetrack for conducting the business of simulcasting races to and from other racetracks and off-track betting facilities in the manner authorized by the Racing Law, and MRMI operates a food service business at the Racetrack in which MRMI serves meals, snacks and beverages to its customers. C.In its capacity as the licensed owner and operator of a harness racetrack, MRMI is authorized pursuant to Section 1617-a of the New York Tax Law to obtain a license from the Division of the Lottery, New York State Department of Taxation and Finance (the “NYS Lottery”) for the conduct of a video lottery machine gaming business at the Racetrack.The ability of MRMI to operate video lottery machines was conditioned on the prior approval and authorization of such operations by the County of Sullivan, State of New York, and such approval and authorization was granted by the County of Sullivan without qualification, limitation or restriction. D.MRMI desires to engage the services of a manager experienced in video lottery gaming operations, food service, and related hospitality businesses in order to ensure that such business activities will be operated in a manner designed to increase their revenues and customer appeal. E.The Manager’s personnel have extensive experience and expertise in the management of video gaming operations, food service facilities, and related hospitality businesses, and the Manager is well qualified to provide the benefit of such experience and expertise to MRMI. F.MRMI has selected the Manager to provide MRMI with management and consulting services in connection with the video gaming, food service, and related hospitality businesses conducted by MRMI at the Racetrack upon the terms and conditions set forth in this Agreement. 3 NOW, THEREFORE, in view of the foregoing Recitals and in consideration of the mutual promises and covenants contained herein, the parties agree as follows: ARTICLE I DEFINITIONS 1.01Definitions.The following capitalized terms and phrases used in this Agreement shall, unless the context otherwise requires, have the meanings specified in this Article I: 1.01.1Affiliate(s).With respect to any entity, an “Affiliate” is a natural person or firm, corporation, partnership, association, trust, limited liability company or other entity which directly or indirectly Controls, is Controlled by, or is under common Control with, the subject entity. The term “Control” means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a person or entity, whether through the ownership of voting securities, by contract or otherwise. 1.01.2Agreement.The “Agreement” means this Management Services Agreement and any modifications or extensions thereto, together with all of the schedules and exhibits to this Management Services Agreement. 1.01.3Annual Statements.The “Annual Statements” means the audited financial statements of the Gaming Business, the Hospitality Business and the Racing Business as determined by MRMI’s independent accountants after the close of each Operating Year pursuant to Section 5.03 of this Agreement. 1.01.4Bank Accounts.References to the “Bank Accounts” mean the bank accounts established by MRMI pursuant to Section 5.01 of this Agreement for the deposit of the receipts derived from the Gaming Business, the Hospitality Business and the Racing Business, and from which bank accounts money will be disbursed to pay Expenses. 1.01.5Base Management Fee.The “Base Management Fee” refers to the annual amount equal to three quarters of one percent (0.75%) of MRMI’s Gross Gaming Revenue payable to the Manager for its services hereunder pursuant to the provisions of Section 6.01.1 of this Agreement. 1.01.6Commencement Date.The “Commencement Date” meansthe date of execution and delivery of this Agreement, as noted in the first paragraph above.The “Commencement Date” will be the date on which the Manager assumes its responsibilities under this Agreement. 1.01.7Common Areas.The “Common Areas” are all portions of the Racetrack to be made available by MRMI to the Manager on a non-exclusive basis for use in connection with the operation of the Gaming Business and the Hospitality Business, such areas to include, without limitation, driveways, entrances and exits, restrooms, elevators and escalators, service corridors, alleys, sign frontage and parking areas. 4 1.01.8Default or Event of Default.A “Default” or an “Event of Default” is any occurrence that, with the giving of notice, the passage of time, or both, gives rise to the right by either party to terminate its obligations of further performance under this Agreement in the manner described in Section 10.03 or Section 10.04 of this Agreement. 1.01.9Earnings Before Interest, Taxes, Depreciation and Amortization. The “Earnings Before Interest, Taxes, Depreciation and Amortization” generally refers to the Gross Revenues of the Gaming Business, the Hospitality Business and the Racing Business less amounts paid or accrued for the Expenses of those businesses.For purposes of this Agreement, MRMI and the Manager agree that “Earnings Before Interest, Taxes, Depreciation and Amortization” will be determined in the manner generally set forth in the pro forma income statement attached hereto as Exhibit E and made a part hereof.The Manager’s Base Management Fee shall be deducted from Gross Revenues as an Expense in computing “Earnings Before Interest, Taxes, Depreciation and Amortization”, and none of the revenues or expenses of the Excluded Businesses will be taken into account in the computation of such amount. 1.01.10Equipment.The “Equipment” refers to all furniture, furnishings, fixtures, wall-mounted art, and other machines and equipment situated in the Gaming Center, the Hospitality Facilities and the Racing Facilities, or used in connection with the operation of the Gaming Business, the Hospitality Business and the Racing Business.Included within the definition of “Equipment” are: (i) all equipment relating to the operation of the Video Lottery Machines; (ii) all computer and communications equipment and software required for the conduct of the Gaming Business, the Hospitality Business and the Racing Business; (iii) fixtures, systems, apparatus and other personal property used in, or held in storage for use in connection with the operation of, the Gaming Business, the Hospitality Business and the Racing Business; (iv) money counting equipment, safes, automatic teller machines, and cash dispensing machines; (v) all equipment used for storing inventories of food and beverage products and for preparing, cooking, serving, receiving, holding, selling, and vending food and beverage items; (vi) ware washing equipment; (vii) all display cabinets, counters, wrap stands and shelving for retail merchandise outlets; (viii) all inventory control, register and point of sale equipment; (ix) all security and surveillance equipment; (x) personal computers and computer servers; (xi) telephones and telecommunications equipment; (xii) lifts, loaders and transports; (xiii) bar and beverage equipment, refrigeration equipment, coolers and walk-ins; (xiv) all smallwares, utensils, crockery, glassware, dishware and cutlery; and (xv) all furniture, furnishings and decorations, office furniture and equipment and all other fixed assets located in the Gaming Center, the Hospitality Facilities and the Racing Facilities, from time to time, such as signage, graphics and menu boards. 1.01.11Excluded Businesses.The “Excluded Businesses” refers to (i) any commercial activities conducted by MRMI at the Racetrack related to the revenues and expenses associated with any Indian casino,any business activities related to, or operated in support of or conjunction with, any Indian casino, and any agreements related thereto, (ii) any payments made or received by MRMI relating to periods prior to the Commencement Date, and (iii) any payments received by MRMI from Concord Associates, L.P. or its affiliates. 5 1.01.12Expenses.Any reference to “Expenses” means the following costs and expenses incurred after the Commencement Date in connection with the management and operation of the Gaming Business, the Hospitality Business and the Racing Business, or associated with the maintenance of the Gaming Center, the Hospitality Facilities and the Racing Facilities: (a) The total payroll costs of the employees of MRMI who work in the Gaming Business, the Hospitality Business and the Racing Business; (b) General and administrative expenses of the Gaming Business, the Hospitality Business and the Racing Business, general facility cleaning, laundry and trash removal expenses, employee hiring and training expenses, the cost of marketing and promoting the Gaming Center (net of any statutory marketing allowances recognized by MRMI), costs associated with the operation and maintenance of automatic teller machines and cash dispensing machines throughout the Racetrack, routine repairs and maintenance (but not the replacement of capital items), and the cost of all utility services (including heat, telephone, air conditioning, light, power, water and sewage treatment and disposal) utilized by the Gaming Business, the Hospitality Business and the Racing Business and the services of cleaning and removing snow from parking lots, driveways and walkways from the Common Areas; (c) The cost of food and beverage items, gaming supplies, food service supplies, cleaning supplies, stationery, uniforms, fuel and other consumable items used or sold in connection with the Gaming Business, the Hospitality Business and the Racing Business; (d) The cost of acquiring or leasing the Equipment, and the cost of replacing the Equipment when damaged beyond repair or rendered obsolete (but not the cost of replacing capital items); (e) The amount of any accounts receivable with respect to the Gaming Business, the Hospitality Business and the Racing Business that are deemed uncollectible, or in the alternative, a reasonable reserve for doubtful accounts receivable established by mutual agreement of MRMI and the Manager in the preparation of the annual Operating Budgets; (f) The fees and expenses of independent accountants, independent legal counsel, and other independent professional advisors; (g) The fees and expenses of independent technical, operational and other consultants, experts, and advisors for specified services in connection with non-routine work required by the Gaming Business, the Hospitality Business and the Racing Business to the extent included in the Operating Budget or otherwise approved by MRMI and the Manager; 6 (h) The handling and service charges imposed by third parties in connection with the purchase of goods; (i) The amount of out-of-pocket costs and other disbursements incurred by the Manager which are reimbursed by MRMI pursuant to Section 6.04 of this Agreement; (j) The costs and expenses of operating computer systems and communication lines used by the Gaming Business, the Hospitality Business and the Racing Business; (k) Insurance premium expenses and deductibles associated with the insurance coverages described in Section 7.01 of this Agreement; (l) Any taxes, duties, levies, assessments, fees or other charges of any nature that are imposed on, or assessed against, the Gaming Business, the Hospitality Business, the Racing Business, the Gaming Center, the Hospitality Facilities, the Racing Facilities or the Equipment, or are otherwise related to any of the agreements between MRMI and the Manager or to the management, operation or promotion of the Gaming Business, the Hospitality Business and the Racing Business (including without limitation, any statutory assessments payable by MRMI to the State of New York or standardbred racing industry stakeholders pursuant to the Gaming Law or the Racing Law); provided however, that excluded from treatment as an Expense will be any income or similar tax imposed on the Manager or MRMI,including any gain or loss incurred by MRMI from the sale ofthe Racetrack or any part thereof, or the Equipment and the related tax imposed as a result of such sale; (m) The costs and expenses of obtaining and maintaining operating licenses, permits, authorizations and approvals required for the conduct of the Gaming Business, the Hospitality Business or the Racing Business; (n) Such other costs and expenses as are specifically provided for elsewhere in this Agreement or in any approved annual Operating Budget, or are otherwise approved by MRMI and the Manager as being reasonably necessary for the management and operation of the Gaming Business, the Hospitality Business or the Racing Business, or the maintenance of the Gaming Center, the Hospitality Facilities or the Racing Facilities; and (o) Solely for purposes of computing Earnings Before Interest, Taxes, Depreciation and Amortization and the resulting Incentive Fee, the Base Management Fee paid or payable for the period in question shall be considered an Expense. 7 Any costs and expense associated with (i) MRMI’s corporate headquarters or home office, (ii) the Excluded Businesses (including without limitation, any expenses associated with the negotiation, design, development, construction, furnishing or operation of any Indian casino), (iii) the purchase of or accrual for capital items, and (iv) any depreciation or amortization of capital items incurred by the Gaming Business, the Hospitality Business and the Racing Business, shall not be included within the definition of “Expenses” for purposes of this Agreement. 1.01.13Extraordinary Event.An “Extraordinary Event” is any condition of force majeure that prevents the performance by a party of its obligations (other than obligations for the payment of a sum of money) set forth in this Agreement, for reasons beyond the reasonable control of such party.Any of the following events, regardless of where it occurs or its duration, is an “Extraordinary Event”: (i) acts of nature without the interference of any human agency (including hurricanes, typhoons, tornados, cyclones, other severe storms, winds, lightning, floods, earthquakes, volcanic eruptions, fires, explosions, disease, or epidemics); (ii) fires and explosions caused wholly or in part by human agency; (iii) acts of war, attack, invasion, or other acts of hostility by foreign enemies; (iv) civil war, rebellion, revolution, insurrection or usurpation of sovereign power; (v) riots or other civil commotion; (vi) terrorism (including hijacking, sabotage, bombing, murder, assault and kidnapping); (vii) strikes or similar labor disturbances; (viii) lack of availability of critical materials or supplies; (ix) action or inaction of governmental authorities having jurisdiction over the Gaming Business, the Hospitality Business or the Racing Business; and (x) any other events beyond the reasonable control of MRMI or the Manager. 1.01.14Gaming Business.Any reference to the “Gaming Business” means (i) the business of operating the Video Lottery Machines and any other gaming devices, and the conduct of gaming or gambling operations of any type; (ii) any and all other business activities conducted in or associated with the Gaming Center; and (iii) the rental or leasing of space or licensing of other commercial activities within the Gaming Center.However, the “Gaming Business” does not include any of the business activities within the definition of the “Excluded Businesses”. 1.01.15Gaming Center.The “Gaming Center” means that portion of the Racetrack which now or hereafter houses the Video Lottery Machines, the areas at the Racetrack to be used for the conduct of the Gaming Business, and all gaming-related Equipment, provided, however, that the Gaming Center shall not include facilities used in connection with the operations of an Indian casino located at the Racetrack.A layout overview of the Gaming Center is set forth on Exhibit B attached hereto and made a part hereof. 1.01.16Gaming Law.The “Gaming Law” means those provisions of the New York Tax Law (including without limitation, Sections 1612 and 1617-a of the New York Tax Law) which authorize and regulate the operation of video lottery machines at pari-mutuel racetracks located in the State of New York, the regulations adopted by the NYS Lottery with respect thereto, and any modification, amendment or replacement thereof. 8 1.01.17Gross Gaming Revenue.The phrase “Gross Gaming Revenue” means the total amount realized from the operation of the Video Lottery Machines after the payment of, or accrual or provision for, all winnings and prizes paid to patrons of the Gaming Business. 1.01.18Gross Revenues.The phrase “Gross Revenues” refers to the gross amount of all revenues and receipts of every kind (whether from cash or credit transactions), determined on an accrual basis, derived by MRMI from goods sold, services performed or other commercial activities conducted in connection with the Gaming Business (including without limitation, the Gross Gaming Revenue derived from the Gaming Business), the Hospitality Business and the Racing Business, together with any proceeds from business interruption insurance or other “loss of income” insurance.However, Gross Revenues shall not include: (i) tips, service charges, or gratuities received by employees of the Gaming Business, the Hospitality Business or the Racing Business; (ii) proceeds from the sale of the Racetrack, any portion thereof, or the Equipment; (iii) proceeds under property loss, casualty or general liability insurance policies (other than the business interruption insurance to the extent such proceeds relate to the Gaming Business, the Hospitality Business and the Racing Business); (iv) the gross receipts realized by subtenants and licensees; (v) excise, sales, or use taxes or similar charges collected directly from patrons or included as part of the sales price of any goods or services; (vi) revenues collected from entertainment or special events that are paid directly to the performer or promoter;(vii) any capital awards received from New York State by MRMI pursuant to the Gaming Law; or (viii) revenues from any Excluded Business as defined in Section 1.01.11 hereof (which for the avoidance of doubt includes any revenues received by MRMI which relate to periods prior to the Commencement Date and any revenues received from Concord Associates, L.P. or its affiliates). 1.01.19Hospitality Business.The “Hospitality Business” includes the following commercial activities conducted at the Gaming Center, the Hospitality Facilities, the Racing Facilities and throughout the Racetrack: (i) the sale of food, beverages and other refreshments from fixed concession stands, restaurants, bars, booths, kiosks, mobile stands, vending machines, and any other areas in which concession items are sold; (ii) catering services and the sale of food, beverages and other refreshments on a group basis where one invoice is tendered for the services rendered; (iii) the sale of food and beverage items at any special events conducted at the Racetrack, unless such concession rights have been granted by MRMI to the organizer or promoter of a special event on an exclusive basis; (iv) the sale of retail merchandise to patrons of the Gaming Center, the Hospitality Facilities, the Racing Facilities and the Racetrack; (v) the provision of valet parking services to patrons of the Gaming Center, the Hospitality Facilities, the Racing Facilities and the Racetrack; (v) the operation of automatic teller machines and cash dispensing machines throughout the Racetrack; and (vi) the rental of space at the Racetrack to third party vendors, service providers and concessionaires selected by the Manager with the prior consent of MRMI.However, the “Hospitality Business” does not include any of the commercial activities within the definition of the “Excluded Businesses”. 9 1.01.20Hospitality Facilities.The phrase “Hospitality Facilities” refers to all areas within the Racetrack to be occupied and used in connection with the conduct of the Hospitality Business.The Hospitality Facilities include, but are not limited to, (i) commissary and food and beverage service and storage areas; (ii) food and beverage wash areas; (iii) vending and pantry areas; (iv) kitchens, food preparation and food and beverage cleaning areas; (v) change rooms for concession and retail sales personnel; (vi) concession stands, condiment stands, booths, bars, public and service bars and grills; (vii) restaurant areas and dining rooms; (viii) retail sales locations and gift shops; and (ix) concession and retail sales offices, money counting rooms and record-keeping rooms dedicated for use by the Manager.Layout overviews of the Hospitality Facilities are set forth on Exhibit D attached hereto and made a part hereof.Those areas of the Racetrack to be served by mobile stands will also be considered part of the Hospitality Facilities, although the precise location of the mobile stands will be determined from time to time by MRMI after consultation with the Manager. For the sake of clarity, the Hospitality Facilities shall not include facilities used in connection with an Indian casino located at the Racetrack. 1.01.21Incentive Fee.The “Incentive Fee” is the percentage of Earnings Before Interest, Taxes, Depreciation and Amortization (after deduction of the Manager’s Base Management Fee) realized by MRMI from the conduct of the Gaming Business, the Racing Business and the Hospitality Business that is payable to the Manager pursuant to the provisions of Section 6.01.2 of this Agreement. 1.01.22Legal Requirements.The “Legal Requirements” are all public laws, statutes, ordinances, judgments, orders, rules, regulations, permits, licenses, authorizations, directions and requirements of all governments and governmental authorities, which now or hereafter may be applicable to the Gaming Business, the Hospitality Business, the Racing Business, the Gaming Center, the Hospitality Facilities, the Racing Facilities and the operation thereof, including those legal requirements relating to zoning, building, public safety, environment and health, or employee benefits. 1.01.23Management Fees.Reference to the “Management Fees” means the Base Management Fee and the Incentive Fee referred to in Section 6.01 of this Agreement. 1.01.24Manager.The “Manager” is Sportsystems Gaming Management at Monticello, LLC, a New York limited liability company, and its successors and assigns. 1.01.25Monthly Statements.The “Monthly Statements” are the statements of income and expense to be prepared by MRMI on a monthly basis pursuant to Section 5.03 hereof, and which will reflect the results of operation of the Gaming Business, the Hospitality Business and the Racing Business. 1.01.26MRMI.Any reference to “MRMI” means Monticello Raceway Management, Inc., a New York corporation, and its successors and assigns. 1.01.27NYS Lottery.References to the “NYS Lottery” mean the Division of the Lottery, New York State Department of Taxation and Finance. 10 1.01.28NYS Racing and Wagering Board.References to the “NYS Racing and Wagering Board” mean the New York State Racing and Wagering Board. 1.01.29Operating Budget.The “Operating Budget” refers to the budget of income and expense for the Gaming Business, the Hospitality Business and the Racing Business to be prepared by MRMI on an annual basis, as more particularly described in Section 3.04 of this Agreement. 1.01.30Operating Year.An “Operating Year” generally refers to each fiscal year of operation of the Gaming Business, the Hospitality Business and the Racing Business.The first Operating Year will begin on the Commencement Date and will continue until the close of business on December 31, 2009.Thereafter, each Operating Year will commence on the next succeeding January 1 and will continue for a period of twelve months thereafter, except that the final Operating Year will continue through and end on the date that is the third (3rd) anniversary of the Commencement Date (unless this Agreement is terminated earlier in the manner provided herein). 1.01.31Racetrack.The “Racetrack” is the standardbred horse harness racetrack property, together with all buildings, structures, fixtures and improvements associated therewith, located on the 232 acres of real property owned by MRMI and located at 204 Route 17B,Monticello, New York.The Racetrack is more particularly identified on Exhibit A attached hereto and made a part hereof. 1.01.32Racing Business. Any reference to the “Racing Business” means (i) the business of holding live race meetings and the export simulcasting of the MRMI racing program to other locations; (ii) the importation of simulcast racing signals from thoroughbred and standardbred racetracks owned by parties other than MRMI; (iii) the conduct of pari-mutuel wagering operations with respect to live and simulcast horse races; (iv) the business of processing compost and selling manure, fertilizer and other organic products; (v) ticket sales, admission charges, revenue shares from sales of tee shirts and promotional items, and rentals associated with special events conducted at the Racetrack; (vi) any payments made to MRMI by the Monticello Harness Horsemen’s Association or any similar association of horse owners; (vii) fees from stall rentals; (viii) fees relating to shop rental for the buildings currently used as a blacksmith shop and tack shop; (ix) fees relating to equine activities and events (including without limitation, horse shows and polo matches); and (x) all other business activities conducted in or associated with the Racing Facilities.However, the “Racing Business” does not include any of the business activities within the definition of the “Excluded Businesses”. 1.01.33Racing Facilities.
